Pryor, J.
On this appeal from a judgment of a district court, the only-point presented for serious consideration is whether a servant engaged for a. determinate period, “so long as he shall satisfactorily perform his duties,” may be discharged at the mere volition of the master. ' Por the jury found, upon adequate evidence, that the servant—plaintiff’s assignor—did in fact perform his duties to the satisfaction of the defendants, the masters, and that they dismissed him only because “business was dull,” and “they could not afford to go on with the contract.” Hone of the citations sustains the proposition-upon which appellants must rely for reversal of the judgment, namely, that-although an employe perform the condition, by breach of which only his employment may determine before expiration of its stipulated period, he may be-discharged meantime at the will of the employer. The proposition is a self-evident absurdity. But appellants say that the verdict, finding the fact of the-satisfactory performance of his duties by the employe, is against the weight of evidence. The jury thought otherwise; and, if we have the power, we are not inclined to disturb their decision, unless it be palpably contrary to reason and right, which is not the case. Judgment affirmed, with costs.